The following opinion was filed June 22, 1899:
Dodge, J.
In view of the conclusion which we have reached in this case, it is quite immaterial and unnecessary to decide whether the premises in question are in the category of “ real estate necessary for the location and convenience of the buildings of a religious association,” or constitute a “ parsonage.”
*20Subd. 3, sec. 1038, Stats. 1898, whereon rests the exemption of church property from taxation, has been more than once construed by this court, and some of the uncertainties resulting from its language removed. In Green Bay & M. C. Co. v. Outagamie Co. 16 Wis. 591, it was held that the words “ owned by any religious association, and used exclusively for the purposes of such association,” which, by their immediate context, might be confined to the personal property, are not so confined in their application, biit extend to the real property as well. The parsonage is exempted by the same sentence, and no reasons of construction can be urged why, if the word “ owned ” extends and applies to the real property, it does not also extend and apply to the parsonage. Indeed, the intention of the legislature to that effect is even stronger in the case of parsonages, for they have ex industria added to the exemption such parsonages as are rented, which would, of course, be wholly unnecessary if ownership were not otherwise required. This extension of the exemption to rented pai’sonages has also been construed in Gray v. La Fayette Co. 65 Wis. 567, to require that the renting shall be by the association, so that a parsonage rented by the pastor would not fall within it. It is therefore clear that the real estate necessary for the location and convenience of the buildings of such association, and embracing the same, not exceeding ten acres, and the parsonage, in order to be exempt, must be owned by and used exclusively for the purposes of such association. The extent of title required by the word “ owned ” has received construction but once by this court, and that in the case of Milwaukee v. Milwaukee Co. 95 Wis. 424, in which it was decided that lands held for park purposes under an option, upon which part of the purchase price had been paid, and to conveyance of which the city would have a right on completing pajunent, were not owned in the sense of the statute.
All of these decisions are in line with the unquestioned *21duty of codrts in construing statutes exempting property from taxation. Such statutes conferring special privileges and in derogation of the sovereignty exercised over other property are to be strictly construed. If the meaning of such statute is fairly ambiguous or uncertain as to a specific piece of property or owner, it is the duty of courts to resolve the doubt in favor of the taxability of the property. It is for the legislature to grant these special privileges, and it has always been held that courts will proceed upon the assumption that whatever the legislature intends to exempt will be expressed in such clear language as to leave no doubt, and that what has been left doubtful is not intended to be exempted. Weston v. Shawano Co. 44 Wis. 242, 256; West Wis. R. Co. v. Trempealeau Co. 93 U. S. 595, 598; Cooley, Taxation, 205. Whatever our own opinion of general or specific policy may be is of no importance. The court is not vested with power to exempt from taxation, and is bound to enforce the tax laws of the state against all property and persons whom the legislature has not in unambiguous terms exempted therefrom.
The property in question is prima faoie owned absolutely by an individual. It is conveyed by warranty deed to the plaintiff, with no intimation that such conveyance is due to his place or office, and ostensibly at least is as absolutely owned by him as the private property of any other individual. Laurent v. Muscatine, 59 Iowa, 404, 406. We are, however, urged to recognize the fact that, by what is called by the plaintiff and his counsel the “ laws of the Eoman Catholic church,” he holds that property upon some trust. What that trust is is not at all defined in the evidence further than that he declares that he holds it in' trust for the diocese and to devise it by will to his successor. Meanwhile, of course, in law at least, it is entirely subject to conveyance or incumbrance by him, and to his absolute control. Courts can recognize only rights which are regulated and *22established by law. The obligation of one who holds for another must rest upon and be enforceable by the law; and, however strong may be such obligations m foro consoientice, they are of no force to establish rights or ownership in any other than him who holds the legal title. That the title of the bisho.p of the Roman Catholic church is not a mere empty trust title, but is as absolute in law as it is in terms, has already been decided by this court, at the suit of the bishop himself, in the case of Heiss v. Vosburg, 59 Wis. 532, where a religious association occupying a church, title to which was in the bishop, sought to exercise- acts of ownership and control contrary to his judgment. He invoked the aid of the court, and was accorded it, upon the theory, contended for by him, that his title was that of absolute owner, and that this church society was as much a trespasser as would be any stranger in interfering with his control thereof against his objection. It may well be that in the wisdom of the governing body of the Catholic church it has been deemed necessary to its policy that titles should be so held by the bishops, and full freedom is accorded them by the law to exercise their own judgment in that respect. But the privileges thereby secured of ease in transfer and absolutism of control must be accepted with such burdens as the legislature imposes upon other property so owned.
It is suggested by counsel that by reason of the recognition of the bishop by sec. 2001 — 10, Stats. 1898, as the only trustee of each Roman Catholic church in his diocese, sec. 2000 takes the case out of the ordinary statutes with reference to parol trusts, and creates a statutory trust for religious associations in the property held by him. His authority is Fadness v. Braunborg, 73 Wis. 257. Counsel overlooks, however, that in the act conferring special and peculiar privileges of organization and incorporation upon Roman Catholic churches, and in the very section recognizing the bishop as such only trustee, the Roman Catholic societies *23are expressly exempted from the effect of all the other provisions of ch. 91, Stats. 1898, inclusive of sec. 2000.
Respondent further urges that the obstacles to a parol trust are overcome by the declarations of the complaint. The only declaration of any trust therein is that plaintiff “holds the same in trust for said diocese.” Waiving other considerations, this declaration fails wholly to show either a trust (Heiss v. Murphey, 40 Wis. 276) or a beneficiary (Nary v. Henni, 45 Wis. 473). Ve may search the evidence in vain for proof that the diocese is anything more than a geographical district, or that it designates a class of ascertained or ascertainable individuals, who, as such, might be beneficiaries, as in Fadness v. Braunborg, 73 Wis. 257; or •that it has any purposes, charitable or otherwise, to legitimate an express trust. If such facts exist, they are not proved in this case and cannot be considered. Courts have judicial knowledge of the laws of the land, but not of the “ laws of the Catholic church.” McHugh v. McCole, 97 Wis. 166.
Ve are unable to find in the record of this case any facts to overcome the completeness of the legal title of the plaintiff as an individual to the property in question, or to establish ownership thereof by a religious association, and are constrained to hold that it is not exempt from taxation.
•By the Court.— Judgment reversed, and cause remanded with directions to dismiss the complaint.
The following opinion was filed September 26, 1899: